An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance with
the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.

                IN THE COURT OF APPEALS OF NORTH CAROLINA

                                    No. COA14-1249

                                   Filed: 21 July 2015

Wake County, No. 14 CVD 2595

JOSEPH BRENT WARD, Plaintiff,

               v.

NUCAPITAL ASSOCIATES, INC., and AC JOHNSON, Defendants.


       Appeal by plaintiff from order entered 25 August 2014 by Judge Debra A.

Sasser in Wake County District Court. Heard in the Court of Appeals 7 April 2015.


       Anderson Jones, PLLC, by Todd A. Jones, Christine F. Mayhew, and Lindsey
       E. Powell, for plaintiff-appellant.

       Russell Goetchus & Associates, PC, by Seth Percy, for defendant-appellees.


       BRYANT, Judge.


       Because the face of plaintiff’s complaint reveals no insurmountable bar to

recovery and the complaint contains adequate notice of the nature and extent of

plaintiff’s breach of contract claim, we hold that the trial court erred in granting

defendants’ Rule 12(b)(6) motion to dismiss and, thus, reverse and remand for further

proceedings.

       On 28 February 2014, plaintiff Joseph Brent Ward filed a complaint against

defendants Nucapital Associates, Inc., and A.C. Johnson. In his complaint, plaintiff

alleged that he verbally contracted with defendants for plaintiff to enroll in a real
                     WARD V. NUCAPITAL ASSOCIATES, INC., ET AL
                                   Opinion of the Court



estate course which was to include the provision of articles, spreadsheets, wholesaling

information, local contacts for investment purposes and “a promise of helping . . .

Plaintiff in five wholesale real estate closings (in which Defendants earned a

percentage of each closing).”     Plaintiff paid defendants $7,500.00.       Defendants

provided “written information, articles, spreadsheets, wholesaling information, and

local contacts for investment purposes to Plaintiff.” However, “Plaintiff has notified

Defendants of the discontent of the course and information provided” and requested

a refund, which defendants denied. Specifically, plaintiff asserted that he received

no help from defendants in participating in five wholesale real estate closings.

Plaintiff sought recovery on the basis of breach of contract, quantum meruit and

quantum valebant/unjust enrichment.

      On 12 May 2014, defendants Nucapital Associates, Inc., and A.C. Johnson filed

separate motions to dismiss plaintiff’s complaint pursuant to Civil Procedure Rule

12(b)(6) for failure to state a claim upon which relief could be granted.

      During a hearing held on 22 August 2014, the trial court inquired as to whether

plaintiff had asserted that the time frame defendants had to perform under the terms

of the contract had expired. Noting that plaintiff failed to allege when defendants’

performance was supposed to happen, the trial court reasoned that plaintiff could not

prevail on an action for breach of contract. And, as plaintiff alleged the existence of

an actual contract, the trial court rendered a ruling that plaintiff’s claims for recovery

under theories of quantum meruit and quantum valebant/unjust enrichment were


                                          -2-
                     WARD V. NUCAPITAL ASSOCIATES, INC., ET AL
                                  Opinion of the Court



precluded. In its 25 August 2014 order, the trial court found that plaintiff failed to

state a claim upon which recovery could be granted and, thus, granted defendants’

Rule 12(b)(6) motion to dismiss plaintiff’s complaint. Plaintiff appeals.

                         ______________________________________

      On appeal, plaintiff raises the following issues: Whether the trial court erred

by dismissing his claims for (I) breach of contract and (II) unjust enrichment pursuant

to Rule 12(b)(6).

                                     Standard of review

      “The standard of review of an order granting a 12(b)(6) motion is whether the

complaint states a claim for which relief can be granted under some legal theory when

the complaint is liberally construed and all the allegations included therein are taken

as true.” Burgin v. Owen, 181 N.C. App. 511, 512, 640 S.E.2d 427, 428 (2007) (citation

omitted). “[O]ur Court conducts a de novo review of the pleadings to determine their

legal sufficiency and to determine whether the trial court's ruling on the motion to

dismiss was correct.” Page v. Lexington Ins. Co., 177 N.C. App. 246, 248, 628 S.E.2d
427, 428 (2006) (citation and quotations omitted).

             Dismissal under Rule 12(b)(6) is proper when one of the
             following three conditions is satisfied: (1) the complaint on
             its face reveals that no law supports the plaintiff's claim;
             (2) the complaint on its face reveals the absence of facts
             sufficient to make a good claim; or (3) the complaint
             discloses some fact that necessarily defeats the plaintiff's
             claim.




                                         -3-
                     WARD V. NUCAPITAL ASSOCIATES, INC., ET AL
                                    Opinion of the Court



Allred v. Capital Area Soccer League, Inc., 194 N.C. App. 280, 282—83, 669 S.E.2d
777, 778 (2008).

             Thus, a complaint is deemed sufficient to withstand a
             motion to dismiss under Rule 12(b)(6) where no
             “insurmountable bar” to recovery appears on the face of the
             complaint and the complaint's allegations give adequate
             notice of the nature and extent of the claim. Presnell v.
             Pell, 298 N.C. 715, 719, 260 S.E.2d 611, 613 (1979). . . .
             Under Rule 12(b)(6), unless matters outside the pleadings
             are presented such that the court treats the motion as one
             for summary judgment under N.C. R. Civ. P. 56, the motion
             does not present the merits of the action, but only whether
             the merits may be reached. Thus, the issue is not whether
             a plaintiff will ultimately prevail but whether the claimant
             is entitled to offer evidence to support the claims.

Johnson v. Bollinger, 86 N.C. App. 1, 4, 356 S.E.2d 378, 380—81 (1987) (citations and

quotations omitted). Further, “[a] claim for relief should not suffer dismissal unless

it affirmatively appears that plaintiff is entitled to no relief under any state of facts

which could be presented in support of the claim.” Presnell, 298 N.C. at 719, 260

S.E.2d at 613 (citation omitted).

                                                 I

      On appeal, plaintiff argues that the trial court erred by dismissing his cause of

action for breach of contract. Plaintiff contends that he stated all requisite elements

of a breach of contract and that the time for performance is not a required element

for a breach of contract claim at the pleadings stage. We agree.

      “In a breach of contract action, a complainant must show that there is (1)

existence of a valid contract, and (2) breach of the terms of that contract.” Sanders v.


                                           -4-
                       WARD V. NUCAPITAL ASSOCIATES, INC., ET AL
                                   Opinion of the Court



State Pers. Comm'n, 197 N.C. App. 314, 320, 677 S.E.2d 182, 187 (2009) (citation and

quotations omitted).

      In support of his argument that the time for performance is not a required

element to state a claim for breach of contract, plaintiff cites Sockwell & Associates,

Inc. v. Sykes Enterprises Inc., 127 N.C. App. 139, 487 S.E.2d 795 (1997). In Sockwell,

the plaintiff Sockwell was an employee recruitment firm which entered into a

contract with the defendant, Sykes Enterprises Inc. (SEI). Id. at 140, 487 S.E.2d at

796. The contract provided that if SEI were to cancel Sockwell’s services, SEI would

be responsible for all expenses incurred and professional services rendered before

notice of cancellation was received. Id. Sockwell performed under the contract and

presented two candidates for SEI’s consideration.         Thereafter, despite having

received two invoices, SEI failed to make any payment to Sockwell. Id. at 141, 487

S.E.2d at 796. Setting aside a jury verdict in favor of Sockwell on a claim for breach

of contract, the trial court reasoned that because the contract did not specify a time

by which payments were to be made, it was impossible to determine whether a breach

had occurred. Id. at 142, 487 S.E.2d at 797. This Court reversed the judgment,

holding that the trial court had misapplied the law: “[s]pecificity of payment due

dates is not required to show breach of contract for nonpayment. Our courts have

held that where no date for payment is specified in the contract, the courts will

presume a reasonable time.” Id. (citations omitted).




                                          -5-
                      WARD V. NUCAPITAL ASSOCIATES, INC., ET AL
                                     Opinion of the Court



       We also consider Phoenix Ltd. Partnership of Raleigh v. Simpson, 201 N.C.

App. 493, 688 S.E.2d 717 (2009), in which the plaintiff and the defendants entered

into an agreement for the sale of real property but never reached a closing. An

environmental assessment revealed the presence of contaminants, and the

defendants indicated they would rehabilitate the property rather than sell it as

contaminated property. Four years later, the plaintiff learned that the defendants

had entered into an agreement to sell the property to a third-party. The plaintiff filed

an action against the defendants claiming breach of contract. In an order for partial

summary judgment, the trial court granted the plaintiff the relief of specific

performance. On appeal, this Court considered whether the plaintiff had waived the

right to compel the defendants’ performance. Id. at 499—500, 688 S.E.2d at 722. The

Phoenix Court reasoned that “in order for the clock to start ticking on the reasonable

time frame [beyond which the plaintiff may be deemed to have waived the right to

compel specific performance], [the] defendants were required to notify [the] plaintiff

that they had completed their cleanup and were ready and able to perform.” Id. at

505, 688 S.E.2d at 725. Thus, the Court did not need to consider whether the

plaintiff’s action for specific performance was filed within a reasonable time period to

uphold the trial court’s order in favor of the plaintiff on its claim for breach of contract.

       Therefore, as the provision of a specific time period for performance was not a

dispositive factor in the plaintiff’s claim for breach of contract in either Sockwell &

Associates, Inc., or Phoenix Ltd. Partnership, the failure to assert when a party’s


                                            -6-
                       WARD V. NUCAPITAL ASSOCIATES, INC., ET AL
                                       Opinion of the Court



performance becomes due is not, standing alone, fatal to a claim for breach of

contract.1

       In the complaint before us, plaintiff alleges that he entered into a verbal

contract with defendants “for a real estate course that included . . . Defendants

providing articles, spreadsheets, wholesaling information, local contacts for

investment purposes and a promise of helping . . . Plaintiff in five wholesale real

estate closings . . . .” Plaintiff alleges that he paid defendants $7,500.00 for the real

estate course, and that defendants “provided [plaintiff with] written information,

articles, spreadsheets, wholesaling information, and local contacts for investment

purposes . . . .” However, “Plaintiff has received no help in participating in five

wholesale real estate closings.” Further, plaintiff alleges that he made numerous

attempts to collect a refund from defendants, including sending a demand letter, all

to no avail. Plaintiff has alleged the essential elements of a breach of contract, i.e.,

the existence of a valid contract and a breach of the terms of that contract. See

Sanders, 197 N.C. App. at 320, 677 S.E.2d at 187. By this holding, at the 12(b)(6)

stage, we of course make no projection as to whether plaintiff can prevail on the

merits at the summary judgment stage, only that plaintiff has the right to proceed to

the merits of the case. “Thus, the issue is not whether . . . plaintiff will ultimately




       1  We acknowledge that this Court’s opinions in Sockwell & Associates and Phoenix Ltd.
Partnership did not address rulings made at the pleadings stage, but still, we find their guidance
instructive.

                                              -7-
                     WARD V. NUCAPITAL ASSOCIATES, INC., ET AL
                                   Opinion of the Court



prevail but whether [plaintiff] is entitled to offer evidence to support the claims.”

Johnson, 86 N.C. App. at 4, 356 S.E.2d at 381 (citation and quotations omitted).

      As a second ground for the trial court’s 12(b)(6) dismissal of plaintiff’s breach

of contract claim, defendants allege that they owed a duty to help plaintiff in five real

estate closings only after plaintiff had properties under contract. Thus, defendants

argue, because the complaint fails to allege that plaintiff had properties under

contract, the complaint lacks sufficient assertions to satisfy the required element of

breach.

      Defendants’ argument amounts to the imposition of a condition precedent prior

to the accrual of defendants’ performance. “A condition precedent is a fact or event,

occurring subsequently to the making of a valid contract, that must exist or occur

before there is a right to immediate performance, before there is a breach of contract

duty . . . .” Cox v. Funk, 42 N.C. App. 32, 34, 255 S.E.2d 600, 601 (1979); accord

Mosely v. WAM, Inc., 167 N.C. App. 594, 600, 606 S.E.2d 140, 144 (2004). We note

that “[c]onditions precedent are not favored by the law.” Craftique, Inc. v. Stevens

and Co., 321 N.C. 564, 566, 364 S.E.2d 129, 131 (1988) (citation omitted).

      Contractual provisions will not be construed as conditions precedent in the

absence of language clearly and unambiguously requiring such construction. In re

Foreclosure of Goforth Props., Inc., 334 N.C. 369, 375—76, 432 S.E.2d 855, 859 (1993).

Language that clearly requires the construction of a condition precedent includes “the

use of such words as ‘when,’ ‘after,’ ‘as soon as,’ and the like[,]” because such language


                                          -8-
                     WARD V. NUCAPITAL ASSOCIATES, INC., ET AL
                                  Opinion of the Court



“gives clear indication that a promise is not to be performed except upon the

happening of a stated event.” Id. at 376, 432 S.E.2d at 859 (citations and quotations

omitted).

      There is no indication on the face of the complaint that the oral agreement

between plaintiff and defendants contained language such as “when,” “after,” or “as

soon as” when describing at what point defendants’ duty to help plaintiff with the

closings would accrue. Rather, plaintiff only alleges that defendants agreed to “help”

with closings. Therefore, because the complaint alleges no condition that was to occur,

or promise to be performed before defendants’ duty to perform accrued, defendants’

argument that plaintiff’s failure to assert the satisfaction of a condition precedent—

that he had properties under contract—compels the dismissal of his breach of contract

claim pursuant to Rule 12(b)(6), is overruled.

      We hold that no insurmountable bar to recovery appears on the face of the

complaint, and as the complaint gives notice of the nature and extent of plaintiff’s

claim, plaintiff is entitled to present evidence to support his claim. See Johnson, 86
N.C. App. at 4, 356 S.E.2d at 380—81. Accordingly, the trial court’s order is reversed

and this matter remanded for further proceedings.

                                               II

      We do not further address plaintiff’s argument regarding relief under a theory

of quantum meruit.

      REVERSED AND REMANDED.


                                         -9-
             WARD V. NUCAPITAL ASSOCIATES, INC., ET AL
                         Opinion of the Court



Judges DAVIS and INMAN concur.

Report per Rule 30(e).




                                - 10 -